DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to Claim 1 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection. Note: Examiner appreciates Applicant pointing out that the citation number of Watanabe is in error and Examiner has replaced that erroneous number with the correct one in this proceeding office action. 
	Applicant has amended the specification and Claims 1, 2, 10 and 11 to replace the phrase “significantly cylindrical” with “substantially cylindrical” to correct an error in translation.  Additionally Claim 2 was amended to add the limitation: “…particles have circular planes facing parallel to each other, and a ratio of a diameter of one of the circular planes to a diameter of the other one of the circular planes is 1.1 or less.” Applicant also added new Claims 19 and 20. No new matter added. 
	Applicant argues that because the primary reference, Fruth (US 2011/0143108) and first secondary reference Matilainen (V. Matilainen Master’s thesis (Lappeenranta U. of Technology/Characterization of Process Efficiency Improvement in Laser Additive Manufacturing)) are silent about a ratio of Mv/Mn of the resin powder and that Fruth uses fibers as structures have a diameter that is smaller than its length and distinguishes “fibers” from conventional powder particles that are close 
Examiner responds to this argument where a skilled artisan would not have been motivated to control the distribution of Fruth’s “fibers” based on the distribution of Watanabe’s spherical powder, because of the lack of circularity, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-9, 14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fruth (US 2011/0143108) in view of V. Matilainen Master's thesis (Lappeenranta U. of Technology/ Characterization of Process Efficiency Improvement in Laser Additive Manufacturing) and further in view of Watanabe (US 2016/0038633).
Regarding Claim 1, Fruth teaches a method of manufacturing a solid freeform fabrication object (abstract, paragraph [0110]) comprising: forming a layer of resin powder for solid freeform fabrication (paragraph [0002]) including particles5 having a substantially cylindrical  form (Figs. 1-4; paragraph [0016]) and solidifying a particular area of the layer with irradiation of laser beams (Figs. 5 -7,  paragraphs [0058] [0059] irradiation device (laser) – 523) however, Fruth is silent as to whether the laser beam energy intensity distribution has a top hat-like form.
In the same field of endeavor and from a master’s thesis, Characterization of Process Efficiency Improvement in Laser Additive Manufacturing, Matilainen teaches that the energy intensity distribution is ideally (equation 4 p. 8 lines 31-34) in a top hat shaped laser beam profile (Fig. 5 p. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Fruth to incorporate the teaching of Matilainen whereby a method of manufacturing a solid freeform fabrication object forming a layer of resin powder from particles having a substantially cylindrical form that are irradiated with a laser beam would also provide for an energy intensity distribution with a top hat-like form. One with ordinary skill in the art would be motivated to use this form because the top hat shaped beam diameter is usually larger than with Gaussian beam profile and the intensity of the beam is more equal throughout the whole beam diameter. (p. 7 lines 7-9). However, neither Fruth nor Matilainen disclose a ratio of a volume average particle diameter to a number average particle diameter of the resin powder. 
In the same field of endeavor, Watanabe teaches an additive manufacturing powder and a method of manufacturing it, which comprises manufacturing a core particle comprising a first binder resin and a filler and shell present on its surface which contains a second binder resin (abstract). In this disclosure, Watanabe further teaches that one property of this additive manufacturing powder is a ratio (Mv/Mn) of a volume average particle diameter (Mv) to a number average particle diameter (Mn) of the resin powder is 1.50 or less (paragraph [0098] where (Dv/Dn) = (Mv/Mn)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fruth and Protasov to incorporate the teaching of Watanabe whereby a method of manufacturing a solid freeform fabrication object forming a layer of resin powder from particles having a substantially cylindrical-like form that are irradiated with a laser beam n) surpasses 1.50, course particles may cause noises when forming a thin layer of the additive manufacturing powder and also fine powder increases, which may promote self-agglomeration (paragraph [0098]).
Regarding Claim 2, the combination of Fruth, Matilainen and Watanabe teach all the limitations of Claim 1 and Fruth further teaches the particles of Claim 1 have circular planes facing parallel to each other, and a ratio of a diameter of one of the circular planes to a diameter of the other one of the circular planes is 1.1 or less (Fig.1b paragraph [0026] circular cylinder preferred; paragraph [0046] fiber piece – 509c having a circular cross-section). Note: because a cylinder solid is composed of two congruent circles in parallel planes, the ratio given above inherently defines a circular cylinder.
Regarding Claim 6, the combination of Fruth, Matilainen and Watanabe teach all the limitations of Claim 1 and Fruth further teaches that the particles have significantly circular planes (Fig. 6, paragraphs [0026]  [0027] facing each other with a diameter of from 5 to 100 µm and a height of from 5 to 100 µm (paragraph [0018]) where diameter is 1-100 µm (paragraph [0018] 0.001-0.5 mm, preferably 0.01 – 0.mm) and the ratio of the average diameter to the average length of the fibers is between 0.1 and 1000, preferably between 0.5 and 3). Although the diameter and height (length) of the particles are not explicitly disclosed in this prior art, nevertheless, prior art which teaches a range within, overlapping or touching the claimed range is anticipated if the prior art range discloses the claimed range with “sufficient specificity” MPEP § 2144.05 In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding Claim 7, the combination of Fruth, Matilainen and Watanabe teach all the limitations of Claim and Fruth further teaches that the resin powder has a melting point of 25100 degrees C or higher as measured according to ISO 3146 standard (paragraph [0099]).Because all of the disclosed materials disclosed in the prior art (See paragraph [0099]) have melting points above 100 degrees C, this limitation is inherently met by the prior art of Fruth. The evidence that supports this determination is from: PlastikCity: Material Melt and Mould Temperatures p. 5/7 obtained from https://www.plastikcity.com.uk/useful-stuff/material-melt-mould-temperatures. 
Regarding Claim 8, the combination of Fruth, Matilainen and Watanabe teach all the limitations of Claim 1 and Fruth further teaches that the resin powder has a 50 percent cumulative volume particle diameter of from 1 to 200 µm (paragraph [0097] where the ratio of the average diameter to average length of the fibers encompasses 50 percent of this cumulative volume particle diameter).  
Regarding Claim 9, the combination of Fruth, Matilainen and Watanabe teach all the limitations of Claim 1 except that the solid freeform fabrication object has arithmetic mean deviations of profiles of from 0.5 to 100 pm as measured according to ISO 1302 standard.. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the solid freeform fabrication object to have these arithmetic deviations of the profile measurements according to the ISO 1302 standard of surface roughness since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to meet this range of surface roughness for the purpose of ensuring surface roughness remains within narrow limits (Fruth, paragraph [0008]).
Regarding Claim 14, the combination of Fruth, Matilainen and Watanabe teach all the limitations of Claim 1 and Matilainen further teaches converting a laser beam having a Gaussian energy intensity distribution (Fig. 4 p. 7 lines 1-2) into the laser beams having the energy intensity distribution having the top hat-like form (Fig. 5, p. 7 equation 4 line 31 – p. 8 line 6).
Regarding Claim 17, the combination of Fruth, Matilainen and Watanabe teach all the limitations of Claim 1 and Watanabe further teaches that the ratio (Mv/Mn) of the volume average particle diameter (Mv) to the number average particle diameter (Mn) of the resin powder is 1.20 or less (paragraph [0098] where 1.25 or less encompasses 1.20 or less).
Regarding Claim 18, the combination of Fruth, Matilainen and Watanabe teach all the limitations of Claim 1 and Fruth further discloses that the particles have a uniform form and size (paragraph [0016] precisely specified dimensions are cost-efficient and have specific characteristics).
Regarding Claim 19, the combination of Fruth, Matilainen and Watanabe teach all the limitations of Claim 1 wherein the resin powder consists of the particles having the substantially cylindrical form 
Regarding Claim 20, the combination of Fruth, Matilainen and Watanabe teach all the limitations of Claim 1 and Fruth further teaches wherein the resin powder consists of the particles having the substantially cylindrical form (paragraph [0016] the fibers according to the present teachings can be easily produced with precisely specified dimensions), the particles are made of polybutylene terephthalate (paragraph [0020]) and have a diameter of 60±4 µm and a length of from 50 to 70µm (paragraph [0018] where diameter is 1-100 µm (paragraph [0018] 0.001-0.5 mm, preferably 0.01 – 0.mm) and the ratio of the average diameter to the average length of the fibers is between 0.1 and 1000, preferably between 0.5 and 3). Although the diameter and height (length) of the particles are not explicitly disclosed in this prior art, nevertheless, prior art which teaches a range within, overlapping or touching the claimed range is anticipated if the prior art range discloses the claimed range with “sufficient specificity” MPEP § 2144.05 In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
As indicated in the Claim 9 rejection above, Fruth does not disclose that the solid freeform fabrication object has arithmetic mean deviations of profile Ra  of from 0.6 to 2 µm but it would have been obvious to one having ordinary skill in the art at the time the invention was made for the solid freeform fabrication object to have these arithmetic deviations of the profile measurements according to the ISO 1302 standard of surface roughness (see Claim 9 above) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to meet this range of surface roughness for the purpose of ensuring surface roughness remains within narrow limits (Fruth, paragraph [0008]). 
As  to the laser beams that  have a wavelength of from 1.06 to 10.6 µm, Watanabe discloses a laser beam used in forming a powder layer, that has a wavelength of 10.6 µm, which is encompassed and is an end point of this range. 

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fruth (US 2011/0143108), Matilainen et.al. Master's thesis (Lappeenranta U. of Technology/ Characterization of Process Efficiency Improvement in Laser Additive Manufacturing) and Watanabe (US 2016/0038633) as applied to Claim 1 above, and further in view of Lee et. al.(International Journal of Precision Engineering and Manufacturing - Green Technology, Lasers in Additive Manufacturing: A Review July 2017 which provides Table 1 obtained from Najumdar, J.D. and Manna, I. "Laser-assisted Fabrication of Materials, " Springer Berlin Heidelberg, 2012).
Regarding Claims 3-5, the combination of Fruth, Matilainen and Watanabe teach all the limitations of Claim 1 but do not disclose the laser beams have a wavelength of from 1 to 30 µm as recited by Claim 3, do not disclose the wavelength is from 5 to 20 µm as recited by Claim 4 and do not disclose the wavelength is from 8 to 13 µm as recited by Claim 5. 
From a non-patent literature reference, obtained from the Lee article given above, a table indicating representative laser types used for additive manufacturing give specifications for various types of lasers including CO2 lasers. This type has an operation wavelength of 9.4 & 10.6 µm. (Table 1 p. 3). 
Although the wavelength ranges for Claims 3-5 are not explicitly disclosed in this prior art, nevertheless, prior art which teaches a range within, overlapping or touching the claimed range is anticipated if the prior art range discloses the claimed range with “sufficient specificity” prior art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity” MPEP § 2144.05 In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Moreover, because Claim 4 recites a narrower range than Claim 3 and in its’ turn, Claim 5 recites a narrower range than Claim 4, these claim ranges are sufficient to establish a prima facie case of obviousness.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” MPEP § 2144.05 (I); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  It would have been prima facie obvious to utilize a CO2 laser in the modified Fruth process because one would have recognized it to be an interchangeable substitute for that already disclosed by Fruth.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fruth (US 2011/0143108), Matilainen et.al. Master's thesis (Lappeenranta U. of Technology/ Characterization of Process Efficiency Improvement in Laser Additive Manufacturing) and Watanabe (US 2016/0038633) as applied to Claim 1 above, and further in view of Collins, (US 2004/0239009).
Regarding Claim 13, the combination of Fruth, Matilainen and Watanabe disclose all the limitations of Claim 1 and while Fruth teaches the use of a vertical plate for material application (Fig. 11, paragraph [0083] vertical plate – 120), there is no teaching of a roller applicator. 
In the same field of endeavor, methods and systems for producing an object through solid freeform fabrication, Collins teaches a method of producing an object through solid freeform fabrication whereby a “build material” which includes a resin powder (paragraph [0020] powdered build material bound by focused energy – i.e. laser) where the layer of resin powder is formed by applying the resin powder to a laser beam scanning space with a roller (Fig. 1 paragraph [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fruth, Matilainen and Watanabe to incorporate the teachings of Collins whereby a method of manufacturing a solid freeform fabrication object forming a layer of resin powder would also comprise a roller to apply the resin powder to a laser beam scanning space. One with ordinary skill in the art would be motivated because this would distribute and compress the powder to a desired thickness at the top of a fabrication bin or stage (paragraph [0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        

	
	/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742